DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
1.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

2.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


3.	Claims 1-6, 8, 13 and 21-24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Screpel et al. (US 829,037; previously cited; hereinafter “Screpel”).
	Regarding claims 1-6, 8 and 13, Screpel discloses a wheel assembly to be coupled to a hub of a vehicle, the wheel assembly comprising: an inner rim a to be coupled to the hub of the vehicle; an outer rim (rigid ring n) surrounding the hub and defining a continuous outer surface (Figs. 1 and 2); a plurality of gas springs (note lines 90-93 of page 1 which describes the “coiled springs h” being replaced with a “compressed fluid”) operatively coupled between said inner rim and said outer rim to provide a gas suspension for relative movement between said inner rim and b, c, d, e) coupled to said inner rim and defining a closeable gap (unlabeled, but shown in Figs. 1 and 2) with adjacent interior portions of said outer rim to define a mechanical stop to limit relative movement between said inner rim and outer rim (evident from Figs. 1 and 2), wherein said plurality of springs have an operating stroke permitting said disk to define the mechanical stop (evident from Figs. 1 and 2, and lines 77-86 of page 1), wherein said disk comprises a plurality of weight-reduction openings therein (Figs. 1 and 2 show a number of different unlabeled openings), wherein said plurality of weight-reduction openings comprises a plurality of circular openings (either openings in c that receives rod portions j or openings in c and d that receives bolts f), wherein said disk comprises a plurality of spaced apart thickened wall portions (note at least the radially outer thickened portions of c and portions d and e being thickened with respect to b as shown in Fig. 2), comprising a respective attachment bracket (unlabeled bracket screwed to c as shown in Fig. 2) for each gas spring coupled adjacent a respective thickened wall portion of said disk (Fig. 2), wherein said plurality of gas springs diverge outwardly from said inner rim to said outer rim (Figs. 1 and 2), and wherein each of said plurality of gas springs comprises a double-acting gas cylinder g and associated piston j.  
	Regarding claims 21-24, Screpel discloses a method of making a wheel assembly to be coupled to a hub of a vehicle, the method comprising: operatively coupling a plurality of gas springs (note lines 90-93 of page 1 which describes the “coiled springs h” being replaced with a “compressed fluid”) between an inner rim a to be coupled to the hub of the vehicle and an outer rim (rigid ring n) surrounding the hub to provide a gas suspension for relative movement between the inner rim and the outer rim (Figs. 1 and 2), the outer rim defining a continuous outer surface (Figs. 1 and 2); and coupling a disk (b, c, d, e) to the inner rim that defines a closeable c and portions d and e being thickened with respect to b as shown in Fig. 2), and comprising coupling a respective attachment bracket (unlabeled bracket screwed to c as shown in Fig. 2) for each gas spring adjacent a respective thickened wall portion of the disk.  

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

12 is rejected under 35 U.S.C. 103 as being unpatentable over Screpel.
Screpel fails to expressly disclose the diameter of its rim.
	Nonetheless to have formed the outer rim of Screpel to have a diameter of at least 3.5 feet would have been obvious to one having ordinary skill in the art, as a mechanical expedient, based upon the material composition of the rim and the intended use of the wheel assembly to ensure that the wheel assembly can adequately support the load of the vehicle.

Allowable Subject Matter
7.	Claims 14-20 are allowed.

8.	Claims 7, 9-11 and 25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
9.	Applicant’s arguments with respect to the independent claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIP T KOTTER whose telephone number is (571)272-7953.  The examiner can normally be reached on 9:30-6 EST Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Samuel (Joe) J Morano can be reached on (571)272-6684.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 






/Kip T Kotter/Primary Examiner, Art Unit 3617